Title: From Thomas Jefferson to William Wood, 17 July 1772
From: Jefferson, Thomas
To: Wood, William


                    
                        Sir
                        July 17. 1772.
                    
                    I obtained for you last June an order of council against Price for the 234. acres of land caveated by you. You must therefore before the 10th. day of December return to the Secretary’s office a copy of the order of council which will cost you 10/9, a copy of the survey, 5. rights 29/2, the governor’s fee 21/6, and Secretary’s fee 10/6 or the lands will be liable to a caveat. I observe Price had entered 4 caveats himself for lands I fancy in the same neighborhood which were all dismissed for want of his having emploied some attorney. I suppose it is by such sham proceedings he covers so many tracts of land in that part of the country.—The Summons against Kincaid was not executed so you have no order there yet. I am Sir Your humble sert.,
                    
                        Th: Jefferson
                    
                